DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “a frame of the motor vehicle that the pedal assembly is mounted to” [Claim 1]; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier (US 2015/0232071).
Re 1, Pelletier discloses: a pedal assembly for a motor vehicle comprising: at least one support (36); and at least two pedals (60,104), each of the at least two pedals comprising a pedal arm mounted to the at least one support (fig 2 illustrates 60/104 mounted to 36) and pivotable around a corresponding pivot axis (A), a sensor (70,114) for detecting a rotational movement of the pedal arm around the pivot axis and an interface (shown below as IN) for an electrical contact of the sensor with a control unit of the motor vehicle (paragraph [0054] describes transmission of signal, control unit inherent to disclosure of Pelletier as some control unit is required to process signals), wherein the at least one support is designed as a single base plate (fig 2 illustrates 36 one-piece, monolithically formed) for the at least two pedals and at least one of the at least two pedals is housed by the single base plate (each of 60/104 have ends contained/enclosed within 36 in same way as illustrated in figs 1/2 of instant application), and wherein the pedal arm of the at least one pedal housed by the single base plate extends through a pedal arm opening (shown below as OP) of the single base plate; wherein the single base plate is designed such that the at least one pedal housed by the single base plate is mountable from a rear side of the single base plate, 

    PNG
    media_image1.png
    279
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    492
    media_image2.png
    Greyscale

	Re 2, Pelletier discloses: wherein at least two of the at least two pedals are housed by the single base plate (both 60/104 are housed within 36, see figs 1-3).  
Re 4, Pelletier discloses: wherein the single base plate comprises a frame part (shown below as FP, which corresponds to 30 within instant application) for the at least one pedal housed by the single base plate.  

    PNG
    media_image3.png
    333
    539
    media_image3.png
    Greyscale

Re 5, Pelletier discloses: wherein the pedal arm of the at least one pedal housed by the single base plate comprises a central part (shown below as CP) corresponding to the single base plate and an actuation part (shown below as AP) linked to the central part in a power transmitting manner.  

    PNG
    media_image4.png
    603
    632
    media_image4.png
    Greyscale

Re 7, Pelletier discloses: wherein the sensor of the at least one pedal housed by the single base plate is designed as a separate sensor module and incorporated through a sensor opening (multiple interpretations read on limitations, shown below as SO1 and SO2) of the single base plate.  

    PNG
    media_image5.png
    326
    605
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    209
    521
    media_image6.png
    Greyscale

Re 8, Pelletier discloses: wherein the interface corresponding to the sensor of the pedal housed by the single base plate is designed as an integral part of the separate sensor module (fig 5 illustrates each of 70/114 separated from 36, however, that interface is a constituent element that forms whole of 70/114).  
Re 10, Pelletier discloses: wherein the at least two pedals of the pedal assembly include an accelerator pedal (paragraph [0078]) and a brake pedal (paragraph [0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US 2015/0232071), as applied to Claim 1 above, in view of Burguera (EP 2,746,120).
Re 9, Pelletier discloses: the limitations of Claim 1.	Pelletier does not disclose: the single base plate is made of plastic.
Burguera teaches: forming the base plate from plastic (paragraph [0008]), for the purpose of providing greater design freedom with lower tolerances (paragraph [0008]) while decreasing weight and costs (paragraphs [0002]).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Pelletier with: the single base plate is made of plastic; as taught by Burguera, for the purpose of providing greater design freedom with lower tolerances while decreasing weight and costs.
Claim 1-2, 4-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgstaler (US 2003/0140726) in view of Kaijala (US 2011/0100153), Drive-by-Wire (Wikipedia Page, dated by Wayback Machine to 6/11/2017, url:<https://web.archive.org/web/20170611094703/https://en.wikipedia.org/wiki/Drive_by_wire>), and Tanaka (JP 60-042146).
Re 1, Burgstaler discloses: a pedal assembly for a motor vehicle comprising: at least one support (1,2,3); and at least two pedals (4, 6, and 14/15), each of the at least two pedals comprising a pedal arm (4, 6, and 14 are pedal arms) mounted to the at least one support and pivotable around a corresponding pivot axis, one of the at least two pedals comprising a sensor (15) for detecting a rotational movement of the pedal arm around the pivot axis, wherein the at least one support is designed as a single base plate (paragraph [0023] describes the combination of 1/2/8/9/10/11/3 as being one-piece, monolithically formed) for the at least two pedals and at least one of the at least two pedals is housed by the single base plate (4 and 6 are housed by 1/8/9 and 2/10/11), and wherein the pedal arm of the at least one pedal housed by the single base plate extends through a pedal arm opening (shown below as OP) of the single base plate.  

    PNG
    media_image7.png
    648
    694
    media_image7.png
    Greyscale

	Burgstaler does not disclose that each of the pedals is an electronic pedal including a sensor, and thus Burgstaler does not disclose: each of the at least two pedals comprising a sensor for detecting a rotational movement of the pedal arm around the pivot axis and an interface for an electrical contact of the sensor with a control unit of the motor vehicle; wherein the single base plate is designed such that the at least one pedal housed by the single base plate is mountable from a rear side of the single base plate, and wherein the rear side faces a frame of the motor vehicle that the pedal assembly is mounted to.
	

	Drive-by-Wire (Wikipedia page) teaches: that replacing mechanical linkages with electrical systems within the automotive industry provides savings in weight and improvements in safety.
	It would have been obvious to one of ordinary skill in the art at the time of filing to have replaced each of the mechanical linkages within the pedal assembly of Burgstaler with electrical systems, and thus to have provided Burgstaler with: each of the at least two pedals comprising a sensor for detecting a rotational movement of the pedal arm around the pivot axis and an interface for an electrical contact of the sensor with a control unit of the motor vehicle; as taught by Kaijala and Drive-by-Wire, for the purpose of reducing weight and improving safety.

	Tanaka teaches: wherein the single base plate is designed such that the at least one pedal housed by the single base plate is mountable from a rear side of the single base plate, and wherein the rear side faces a frame of the motor vehicle that the pedal assembly is mounted to (paragraph [0029] of specification of instant application discloses that fig 3 of instant application illustrates pedals 6/8 being assembled from the rear side of base plate 4; fig 3 of instant application illustrates open back which would allow user to reach into base plate 4 to perform any assembly operations on pedals 6/8; fig 4 of Tanaka illustrates opening/holes in 7, shown below as OP, which allow any 

    PNG
    media_image8.png
    161
    286
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Burgstaler with: wherein the single base plate is designed such that the at least one pedal housed by the single base plate is mountable from a rear side of the single base plate, and wherein the rear side faces a frame of the motor vehicle that the pedal assembly is mounted to; as taught by Tanaka, for the purpose of providing a structure that enables easy assembling.
Re 2, Burgstaler further discloses: wherein at least two of the at least two pedals are housed by the single base plate (4 and 6 are each housed by 1/2/3).  
Re 4, Burgstaler further discloses: wherein the single base plate comprises a frame part (shown below Claim 1 rejection as FP which corresponds to 30 of instant application; see also, Tanaka, 7f/7g) for the at least one pedal housed by the single base plate.  
Re 5, Burgstaler further discloses: wherein the pedal arm of the at least one pedal housed by the single base plate comprises a central part (shown below Claim 1 
Re 7, Burgstaler in view of Kaijala and Drive-by-Wire (subsequently referred to as “Burgstaler et al”) discloses: wherein the sensor of the at least one pedal housed by the single base plate is designed as a separate sensor module (Kaijala, fig 1 illustrates sensor module separately formed with, and removed from, housing) and incorporated through a sensor opening (Kaijala, 132) of the single base plate.  
Re 8, Burgstaler et al discloses: wherein the interface corresponding to the sensor of the at least one pedal housed by the single base plate is designed as an integral part of the separate sensor module (Kaijala, 171 is constituent part that forms whole of sensor module).  
Re 9, Burgstaler further discloses: wherein the single base plate and/or the separate cover are/is built from plastics (paragraph [0023] discloses plastic).  
Re 10, Burgstaler further discloses: wherein the at least two pedals of the pedal assembly include an accelerator pedal (paragraph [0024]) and a brake pedal (paragraph [0021]).
Re 11, Burgstaler further discloses: wherein the pivot axis of the at least one pedal housed by the single base plate is offset from, and extends parallel to, the pivot axis of a second one of the at least two pedals (pivot axis for each of 4/6 defined by 5/7, respectively, which are offset from each other and offset from 14/15).
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Re 1, Applicant argues that Pelletier (US 2015/0232071) does not disclose “wherein the single base plate is designed such that the at least one pedal housed by the single base plate is mountable from a rear side of the single base plate, and wherein the rear side faces a frame of the motor vehicle that the pedal assembly is mounted to,” because the pedal pad (68) of brake pedal (60) is too big to pass through the opening provided from the brake pedal (60) in the support (36).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pedal pads sized to pass through the pedal arm openings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, Figures 1 and 2 of the instant application illustrate pedal pads (10, 12) that are larger than, and too large to pass through, the pedal arm openings (7/9) within the single base plate. Therefore, the limitation “wherein the single base plate is designed such that the at least one pedal housed by the single base plate is mountable from a rear side of the single base plate, and wherein the rear side faces a frame of the motor vehicle that the pedal assembly is mounted to” cannot require the pedal pads to be sized less than the size of the pedal arm openings or else the instant application itself would not read on the claim limitations. As set forth in the Non-Final Rejection dated 9/29/2021, at page 5, as best 
Re 1, Applicant argues that Burgstaler (US 2003/0140726) does not disclose the limitation “wherein the single base plate is designed such that the at least one pedal housed by the single base plate is mountable from a rear side of the single base plate, and wherein the rear side faces a frame of the motor vehicle that the pedal assembly is mounted to.”
In response to Applicant’s arguments, Burgstaler indeed does not disclose the limitation “wherein the single base plate is designed such that the at least one pedal housed by the single base plate is mountable from a rear side of the single base plate, and wherein the rear side faces a frame of the motor vehicle that the pedal assembly is mounted to,” however, as set forth above at least Tanaka (JP 60-042146), Pelletier, and Wesche (DE 10 2007 059 376, cited in IDS filed 7/30/2021) disclose the limitation, and it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Burgstaler with the limitation. The claim amendments filed 12/16/2021 created new dependencies including the limitations of previously presented Claim 1, previously presented Claim 3, and newly presented Claim 11 that required further search and consideration of providing Burgstaler with the limitations of previously presented Claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

    PNG
    media_image9.png
    397
    447
    media_image9.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656